DETAILED ACTION

The following is a non-final office action is response to communications received on 09/09/2022.  Claims 37-56 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/09/2022 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner notes the change in prior art was necessitated by the Applicant’s amendments. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2022 has been entered.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 50, 51 & 54-56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGinley et al. (US 9,480,571).  Please refer to the annotated figure(s) below in consideration of the following rejection:

    PNG
    media_image1.png
    756
    794
    media_image1.png
    Greyscale

Regarding Claim 50, McGinley teaches a method, comprising: positioning a first body (shown) adjacent to an anterior surface of a tibia (260); inserting at least one first pin (150) into at least one first hole (shown) defined by the first body portion and into the tibia (Fig 16); positioning a second body (250) adjacent to a talus (265) such that at least a portion of the second body is disposed between the tibia and the talus (Fig 16); adjusting a position of a cutting slot (295) with respect to the talus; fixing the position of an elongate slot (in resection guide taught in Col 7: lines 52-64) with respect to the talus by inserting at least one second pin (298) into at least one second hole (253) that is disposed adjacent to the elongate slot and into the talus (Fig 16); and inserting a cutting tool into the elongate slot to resect a portion of the talus (Col 7: lines 62-64).
Regarding Claim 51, McGinley teaches wherein adjusting the position of the cutting slot (295) includes moving a cutting guide that defines the cutting slot in at least one of an anterior direction or a posterior direction (via knob 131 in Figs 1-9).
Regarding Claim 54, McGinley teaches wherein the method further comprises moving at least one of the first body (via knobs 111 or 131) or the second body to increase a distance (interpreted as the tibial resection cut distance) between the tibia and the talus.  
Regarding Claim 55, McGinley teaches wherein the method further comprises inserting at least one third pin (298) into at least one third hole defined by the second body and into the talus to secure the second body to the talus (Fig 16).  
Regarding Claim 56, McGinley teaches wherein the elongate slot is defined by a cutting guide (Col 7: lines 52-64) that is movable with respect to the first body (as it moves on pins 298).

Allowable Subject Matter
Claims 37-49 are allowed.
Claims 52 & 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  McGinley et al. (US 9,480,571), which is the most pertinent art found, fails to teach and/or fairly suggest the instant invention.  
Regarding Claim 37, McGinley teaches a method, comprising: coupling a first body (shown) to an anterior surface of a first bone (260) by inserting a first pair of pins (150) into a first pair of holes defined by the first body (Fig 16); coupling a second body (210) such that at least a portion of a second body (210) is disposed between the first bone and a second bone that forms a joint with the first bone (Fig 16); and inserting a first shim (250) at least partially between the first body and the second body (Fig 16) wherein the first shim has a predetermined thickness configured to correct laxity between the first bone and the second bone (Col 4: lines 28-44).
However, the prior art either individually or in combination, does not teach or render obvious coupling the second body (290) to the second bone (265).
Regarding Claim 44, McGinley teaches a method, comprising: inserting a first plurality of pins (150) into a first plurality of holes (shown) defined by a first body (shown) to couple the first body to a first bone (260) that forms a joint with a second bone (265); inserting a second plurality of pins (Fig 16 and Col 7; lines 52-59) into a second plurality of holes defined by a second body (250) to couple the second body to the second bone such that at least a portion of the second body is disposed between the first bone and the second bone (Fig 16); correcting at least one of a varus/valgus and a flexion/extension relationship of the first bone and the second; and positioning an elongated slot of a cutting guide relative to the first body (Col 7: lines 60-64).
However, the prior art either individually or in combination, does not teach or render obvious wherein the at least one of a varus/valgus and a flexion/extension relationship of the first bone and the second bone is corrected by positioning a shim adjacent to the second body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774                                                                                                                                                                                             09/0